DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al1 and further in view of Wang et al.2 or in view of Oka et al.3
With regard claim 1, Chen et al. teach computer implemented method of detecting a hand gesture of a user (see abstract, introduction); receiving a plurality of logic models representing a plurality of hand gestures, each said logic models correlating to at least one of a plurality of pre-defined hand poses and at least one of a plurality of pre-defined hand motions (see Introduction para 1: behavior or gesture modeled by a sequence of poses or motion; para 2-4: shape (pose) and motion information of a temporal sequence can be exploited to model the correlations among states by the state transition probability model; static shape-based classification and dynamic correlation based classification - each state corresonds to pre-defined hand poses, which are defined by static shape features including features/pose of hand; see fig. 2, 4); receiving a runtime sequence for a moving hand, the runtime sequence comprising a plurality of runtime hand datasets defining by a plurality of motion property features or motion script features relatdd to see section 2: tracking and analyzing human motion change in the series of images and generating silhouette sequence (runtime dataset), which are matched with series of labelled (predefined) reference sequences; see section 2 para 2-4: feature sequence I, silhouette sequence Q; features are implicitly discrete); generating a plurality of estimation terms or correlation measures based on the motion property features or the motion script features of the moving hand (see section 2, para 2-4: based on intra-structure information (shape, pose), all the SSVM's generate the corresponding state probabilities; see section 2A: state probabilities B); and estimating, using a computerized processor, which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms Page 2 of 19(see section 2 para 3: state probabilities and the MRF-based state transition probabibilities, an optimal path with maximum accumulated probability can be decided; p. 3 col 2: viterbi algoritm to find out the optimal path such that the unknown gesture is identified into a predefined gesture with the hightest accumulated log-likelihood; see section 2A: score function 2). 
Chen et al. fails to explicitly teach wherein the hand datasets individually define a plurality motion property features or motion script features related to portions of the moving hand, however Wang et al. teach the missing feature. See fig. 4, § 3.1 ¶¶ 2-3, 5: state data for different fingers. See also Oka et al.—fig. 2, 4, §§ 3, 3.1 ¶¶ 1-2. 
Based on the combined teachings, one skilled in the art before the effective filing date would have found it obvious to incorporate known teachings of recognizing gestures based on state data of different fingers, as disclosed by Wang et al. and Oka et al., into the configuration of Chen et al. 
With regards to claims 11 and 19, see discussion of claim 1. 
With regard to claim 12,  Chen et al. teach wherein the at least one model is represented as a finite state machine (FSM), each state of said FSM correlates to a respective one of said plurality of pre-defined hand features records (see Introduction para 1: behavior or gesture modeled by a sequence of poses or finite states that correlate to pre-defined hand pose or feature); said FSM is augmented with said at least one score function over at least one sequence. (see section 2A and 2B: probabilisitic score function). 
With regard to claim 13, Chen et al. teach further comprising a structured suppot vector machine to select a context registered hand gesture of said plurality of hand gestures. (see abstract, introduction: predefined gesture sequences are modeled; section 2A, 2B last col: set of models).
With regard to claim 15, Chen et al. teach wherein said estimating which one of said plurality of hand gestures identifies the moving hand using said generated plurality of estimation terms comprises submitting the hand datasets to one or more structured support vector machine (SSVM) functions ((see section 2, para 2-4: based on intra-structure information (shape, pose), all the SSVM's generate the corresponding state probabilities; see section 2A: state probabilities B).
With regard to claim 20, Wang et al. teach wherein the plurality of hand gestures comprises a plurality of finger features selected from a group consisting of: a finger flexion state, a finger curve state, a finger touch condition, a finger touch type, or a relative location of one finger in relation to another. See fig. 4, § 3.1 ¶¶ 2-3, 5: state data for different fingers. The motivation to combine the references is the same as stated above. 


s 2-10, 14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Chen, Chen-Yu, et al. "SVM-based state transition framework for dynamical human behavior identification." Acoustics, Speech and Signal Processing, 2009. ICASSP 2009. IEEE International Conference on. IEEE, 2009.
        2 Wang, Xiaoyan, et al. "Hidden-markov-models-based dynamic hand gesture recognition." Mathematical Problems in Engineering 2012 (2012).
        3 Oka, Kenji, Yoichi Sato, and Hideki Koike. "Real-time tracking of multiple fingertips and gesture recognition for augmented desk interface systems." Proceedings of Fifth IEEE International Conference on Automatic Face Gesture Recognition. IEEE, 2002.